By the Court.
"VVe are all of opinion, that the term sheriff, (made use of in the third section of the supplement to the act constituting courts for the trial of small causes, Rev. Laws 797,) means the proper returning officer; and if there is a legal objection to the sheriff, the Court of Common Pleas are fully competent to order the coroners to return a jury. Upon principle, we should hesitate to prescribe, by mandamus, the particular course to be pursued by the Court of Common Pleas, and it is to be understood that we do it in this case only in consequence of the express agreement of the.parties.